DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (Patent No. US 10,921,209) in view of Shunsuke et al. (EP 2787556 A1).
As to claim 1, Jung discloses a junction box (fig. 1) comprising: 
a housing 2 having a plurality of side wall portions (fig. 1 shows side walls connecting to the base 11); and 
a liquid detector 3 including a first terminal portion 4 and a second terminal portion 5, wherein 
the first terminal portion and the second terminal portion are directed toward a lower side of one of the side wall portions (fig. 1 shows the terminal portions 4 and 5 being directed from a higher portion to a lower portion) and drawn out from an inside of the housing to an outside of the housing (fig. 1 shows the terminals 4 and 5 being drawn outside of wall 11).
However, Jung does not disclose that the junction box is disposed in a housing case housing a power storage module.
Shunsuke discloses a liquid detector 40 (fig. 6) being disposed in a housing case 20a, 20b housing a power storage module 100.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the junction box of Jung be disposed in a housing case housing a power storage module as similarly taught by Shunsuke in order to detect a leak in a power storage housing and wirelessly transmit sensor signals to a receiving unit.  
As to claim 8, Jung discloses a junction box (fig. 1) includingTSN201908669US00 FP20-114TFN190823-US 
17a housing 2 having a plurality of side wall portions (fig. 1 shows side walls connecting to the base 11), 
a liquid detector 3 including a first terminal portion 4 and a second terminal portion 5, and the first terminal portion and the second terminal portion being directed toward a lower side of one of the side wall portions (fig. 1 shows the terminal portions 4 and 5 being directed from a higher portion to a lower portion) and drawn out from an inside of the housing to an outside of the housing (fig. 1 shows the terminals 4 and 5 being drawn outside of wall 11).
However, Jung does not disclose a power storage device comprising:  the junction box being disposed in a housing case housing a power storage module the power storage module; and the housing case having a bottom portion and housing the power storage module and the junction box, wherein the junction box is fixed to the bottom portion of the housing case.
Shunsuke discloses a power storage device 200 (fig. 6) comprising: a sensor 40 being disposed in a housing case 20a, 20b housing a power storage module 100 the power storage module; and the housing case having a bottom portion 20b and housing the power storage module and the sensor, wherein the sensor is fixed to the bottom portion of the housing case (fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the junction box of Jung be used and fixed to a bottom portion of a housing in a power storage device as similarly taught by Shunsuke in order to detect a leak in a power storage device and wirelessly transmit sensor signals to a receiving unit.  

Allowable Subject Matter
Claims 2-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding dependent claim 2, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim and limitation recited in claim 1, a combination of limitations that discloses the side wall portions include a front wall portion facing forward, and the first terminal portion and the second terminal portion are drawn out from a side of the front wall portion to the outside of the housing.  None of the reference art of record discloses or renders obvious such a combination.
Regarding dependent claim 4, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim and limitation recited in claim 1, a combination of limitations that discloses a first cover portion and a second cover portion are located at the one of the side wall portions from which the first terminal portion and the second terminal portion are drawn out, the first cover portion being open downward and covering the first terminal TSN201908669US00 FP20-114 TFN190823-US 16 portion, and the second cover portion being open downward and covering the second terminal portion.  None of the reference art of record discloses or renders obvious such a combination.

Response to Arguments
Applicant’s arguments, see pages 2-4, filed 5/05/22, with respect to the rejection(s) of claim(s) 1-2, and 8 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jung et al. (Patent No. US 10,921,209) in view of Shunsuke et al. (EP 2787556 A1), see above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMOL H PATEL whose telephone number is (571)270-7833. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIMOTHY THOMPSON can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMOL H PATEL/            Examiner, Art Unit 2847